Citation Nr: 1742532	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  08-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee limitation of flexion and to a rating in excess of 10 percent for right knee limitation of extension prior to April 24, 2008, and from June 1, 2008, to include whether the severance of a separate 10 percent rating for chondromalacia and osteoarthritis of the right knee was appropriate.

2.  Entitlement to a rating in excess of 10 percent for left knee limitation of flexion and to a rating in excess of 10 percent for left knee limitation of extension, to include whether the severance of a separate 10 percent rating for chondromalacia and osteoarthritis of the right knee was appropriate.
 
3.  Entitlement to an initial rating in excess of 20 percent prior to February 11, 2014, outside periods of convalescence, and in excess of 40 percent from September 1, 2014, for a lumbar spine disability.
 
4.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

(The issue of service connection for erectile dysfunction is being addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1972 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, and Wichita, Kansas.

In a May 2007 rating decision, the North Little Rock RO granted service connection for a lumbar spine disability and assigned a 10 percent rating effective October 26, 2006.  The rating decision also denied a rating in excess of 10 percent for right knee chondromalacia and osteoarthritis, denied a rating in excess of 10 percent for right knee limitation of flexion, denied a rating in excess of 20 percent rating for left knee chondromalacia with degenerative joint disease, and denied a rating in excess of a 10 percent rating for left knee limitation of flexion. 

An October 2007 rating decision granted service connection for left lower extremity radiculopathy and assigned a 20 percent rating effective October 26, 2006.  The Veteran's lumbar spine disability was granted an increased rating of 20 percent effective October 26, 2006.  Additionally, the October 2007 rating decision severed service connection for right knee chondromalacia and osteoarthritis effective October 26, 2006, and severed service connection for left knee chondromalacia with degenerative joint disease effective October 26, 2006. 

An April 2008 rating decision assigned a temporary total convalescent rating pursuant to 38 C.F.R. § 4.30 for the Veteran's right knee residuals from an arthropathy from April 24, 2008, to May 31, 2008.  The RO also increased the rating for the Veteran's right knee residuals from an arthropathy and awarded a 100 percent rating for one year following implantation of a prosthesis pursuant to Diagnostic Code 5055, 38 C.F.R. § 4.71a from June 1, 2008, to May 31, 2009, and thereafter assigned a 30 percent rating, effective June 1, 2009.  The appeal was transferred to the Wichita, Kansas RO. 

A March 2010 rating decision, the Wichita RO assigned a temporary total convalescent rating pursuant to 38 C.F.R. § 4.30 for the Veteran's service connected lumbar spine disability from January 22, 2009, to April 30, 2009.  The RO also determined that a clear and unmistakable error (CUE) was made in assigning a 30 percent rating for the Veteran's service connected right knee residuals from an arthropathy, and a reduction of the disability rating from 30 percent to 10 percent, effective June 1, 2008, was proposed.  

The Veteran testified at a hearing before Veterans Law Judge J. Jones in August 2010.  A transcript of that hearing is of record.

A March 2011 rating decision decreased the Veteran's right knee disability to 10 percent effective June 1, 2008.  

In April 2011, the Board remanded the Veteran's claims for further development.

A December 2013 rating decision assigned a temporary total convalescent rating pursuant to 38 C.F.R. § 4.30 for the Veteran's service connected lumbar spine disability from July 16, 2013, to October 1, 2013. 

An April 2014 rating decision assigned another temporary total convalescent rating pursuant to 38 C.F.R. § 4.30 for service connected lumbar spine disability from February 11, 2014, to July 1, 2014.

In November 2014, the Board remanded the Veteran's claims for further development 

A July 2015 rating decision extended the temporary total rating assigned pursuant to 38 C.F.R. § 4.30 for service connected lumbar spine disability from February 11, 2014, to August 31, 2014.  

In connection with this appeal, the Veteran testified at a second hearing before Veterans Law Judge Matthew W. Blackwelder in September 2015.  A transcript of that hearing is of record.  At the September 2015 hearing, the Veteran indicated that he was waiving his right to have a hearing before a third VLJ.  See generally Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In March 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

An April 2016 rating decision granted an increased rating of 20 percent for the Veteran's lumbar spine disability effective September 1, 2014.  The Veteran was also granted service connection for right lower extremity radiculopathy effective February 11, 2014.  The Veteran was provided appellate rights, but did not appeal either the effective date or the rating assigned.  As such, entitlement to an increased rating for right lower extremity radiculopathy is not before the Board.

The Veteran was granted entitlement to a TDIU in the April 2016 rating decision.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.

An October 2016 rating decision granted service connection for left knee limitation of extension and assigned a 10 percent rating effective October 26, 2006.  The Veteran was also granted service connection for right knee limitation of extension and assigned a 10 percent rating effective October 26, 2006.

Since the above grants do not represent a total grant of benefits sought on appeal regarding the Veteran's lumbar spine disability, right knee disability, or left knee disability, these claims for increased ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to April 24, 2008, and from June 1, 2008, the Veteran's right knee disability did not result, and has not resulted, in ankylosis, recurrent subluxation or lateral instability, symptomatic dislocated or removed meniscus, flexion functionally limited to 30 degrees or less, extension functionally limited to more than 10 degrees, impairment of the tibia and fibula, or genu recurvatum.

2.  The Veteran's left knee disability has not caused ankylosis; recurrent subluxation or lateral instability; flexion functionally limited to 30 degrees or less; extension functionally limited to more than 10 degrees; an impairment of the tibia and fibula; or genu recurvatum.

3.  The Veteran's left knee meniscal condition results in frequent episodes of joint "locking," joint pain, and joint effusion.  His right knee meniscal condition is symptomatic post-surgery, but has not been shown to cause locking.

4.  Severance of separate ratings for chondromalacia and osteoarthritis of the right and left knees was appropriate and did not change the Veteran's overall rating.

5.  Prior to February 11, 2014, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., was not shown to functionally limit the forward flexion of the Veteran's lumbar spine to 30 degrees or less; ankylosis of the spine was not shown; and incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period were not shown.
 
6.  From September 1, 2014, ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.

7.  The Veteran's left lower extremity radiculopathy has been characterized by moderate incomplete paralysis of the sciatic nerve; moderately severe, or worse, incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess those assigned for the Veteran's right knee flexion and extension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5261 (2016).

2.  The criteria for a disability rating in excess those assigned for the Veteran's left knee flexion and extension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5261 (2016).

3.  The criteria for a 20 percent rating for the Veteran's left knee meniscal condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2016).
 
4.  The criteria for a 10 percent rating for the Veteran's right knee meniscal condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2016).

5.  The severance of a separate ratings for chondromalacia and osteoarthritis of the left and right knees was appropriate.  38 U.S.C.A. §§ 1101, 1110, 1131, 5109 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016); see VAOPGCPREC 23-97.

6.  The criteria for a rating in excess of 20 percent prior to February 11, 2014, and in excess of 40 percent from September 1, 2014, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

7.  The criteria for a disability evaluation in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at hearings before the Board in August 2010 and September 2015.

The Veteran was also provided with a number of VA examinations (the reports of which have been associated with the claims file), and neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Knee Disabilities

The Veteran filed increased rating claims for his right and left knee disabilities in October 2006, which were denied in a May 2007 rating decision.  At the time, his right and left knee disabilities were rated under Diagnostic Code 5010, which in turn rated his right and left knee disabilities under Diagnostic Code 5003 for degenerative arthritis.  His right knee was rated at 10 percent and his left knee was rated at 20 percent.  He was also rated under Diagnostic Code 5260 for limitation of flexion, with 10 percent ratings being assigned for each knee.  The Veteran has asserted that he is entitled to higher ratings outside periods of convalescence (from January to March 2006 and from April to June 2008)

An October 2007 rating decision determined that the Veteran's right and left knee disabilities warranted only a single 10 percent rating pursuant to Diagnostic Code 5260 for limitation of flexion as there was no evidence of laxity or problems other than limited or painful motion to allow for separate evaluations.  The RO found that while the separate ratings were severed effective October 26, 2006, the Veteran's combined rating remained the same because he was also awarded disability ratings for his service connected lumbar spine disability and left lower extremity radiculopathy.  As such, the RO correctly concluded that the reduction provisions of 38 C.F.R. § 3.105 did not apply.  

To this end, the Federal Circuit has held that if VA reduces a single disability, but the change does not result in a change in overall rating and thus no change in monthly payment 60 day notice is not required.  See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007).  In Stelzel, VA granted service connection for a condition and rated it at 10 percent, but also reduced the rating for a service connected disability from 50 percent to 30 percent.  The net effect on Stelzel's overall combined rating was unchanged, so the Federal Circuit found that notice was not necessary.

During the course of the appeal, the Veteran underwent a right knee arthroscopy and was awarded a temporary total rating from April 24, 2008, to June 1, 2008, pursuant to 38 C.F.R. § 4.30.  In an April 2008 rating decision, the Veteran was erroneously rated as 100 percent disabled pursuant to Diagnostic Code 5055 for a knee replacement effective April 24, 2008, and a 30 percent rating was thereafter assigned from June 1, 2009.  However, the Veteran did not undergo a total right knee replacement surgery, and in a December 2009 rating decision, the Veteran was informed that the ratings assigned pursuant to Diagnostic Code 5055 were done so in error.  A March 2011 rating decision reduced the Veteran's 30 percent rating 10 percent effective June 8, 2008.  Although the March 2011 rating decision showed that the right knee was rated under Diagnostic Code 5055, the April 2014 rating decision correctly showed that right knee was rated 10 percent under Diagnostic Code 5260.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  For the reasons explained above, the Veteran's right and left knee disabilities are most appropriately rated under the Diagnostic Codes pertaining to limitation of motion.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The January 2015 and May 2015 VA examiners indicated that the Veteran did not have ankylosis in either knee.  The record contains no evidence of knee ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  At a November 2006 VA examination, the examiner indicated that there was no ligamentus laxity on testing in all directions.  At a May 2011 VA examination, the Veteran was stable to varus and valgus stress, and Lachman's test, posterior drawer test and McMurray's tests were all negative.  The August 2015, May 2016, and September 2016 VA examiners specifically indicated that the Veteran did not have a history of recurrent subluxation or lateral instability.  The record contains no evidence of recurrent subluxation or lateral instability, and the Veteran has not described symptoms that are suggestive of subluxation or lateral instability.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus.  Under Diagnostic Code 5258, a 20 percent rating is assigned for a dislocated meniscus with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating is assigned for removal of meniscus that is symptomatic.

Diagnostic Code 5260 evaluates limitation of knee flexion.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Diagnostic Code 5261 evaluates limitation of knee extension.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula.  The August 2015, May 2016, and September 2016 VA examiners indicated that the Veteran did not have an impairment of the tibia and fibula.  The record contains no evidence of an impairment of the tibia and fibula, and the Veteran has not described symptoms that are suggestive of an impairment of the tibia and fibula.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5263 evaluates genu recurvatum.  The record contains no evidence of genu recurvatum, and the Veteran has not described symptoms that are suggestive of genu recurvatum.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

In November 2006, the Veteran was afforded a VA examination.  He reported chronic bilateral knee pain and described intermittent swelling, locking, and giving away of the left knee.  He reported having flare-ups with bending and prolonged walking.  He reported weakness in both knees.  He reported being unable to squat and had limited standing and walking.  On examination, he demonstrated a normal gait.  Range of motion testing showed bilateral knee flexion to 120 degrees and extension to 10 degrees.  Repetitive use resulted in no additional limitation of motion, weakness, fatigability, discoordination, or functional impairment.

The Veteran's treatment records show he consistently had good range of motion.  He also participated in physical therapy from January 2007 to March 2007 and was prescribed knee braces.

In April 2007, the Veteran was afforded a VA examination.  On examination, he had a normal gait and performed a half squat.  He was able to get into and out of a chair without difficulty.  He demonstrated bilateral knee flexion to 120 degrees and extension to 0 degrees.

In July 2007, the Veteran injured his right knee.  On examination, he had normal stability tests and range of motion from 0 to 100 degrees.  An MRI showed an acute grade 2 partial proximal medial collateral ligament injury, minimally worsened complex medial meniscal tear of the body and posterior horn, and a focal grade 3 cartilage defect of the medial femoral condylar cartilage.

In March 2008, the Veteran was afforded a VA examination.  He reported increased knee pain, but he ambulated without any assistive devices.  He reported the July 2007 injury and that he was scheduled for arthroscopic surgery.  He reported being able to walk only short distances and had trouble going up and down stairs.  He reported that repetitive use of his knees made his pain worse.  On examination, he had no effusion in either knee.  He demonstrated right knee flexion to 85 degrees and extension to 0 degrees and left knee flexion to 100 degrees and extension to 0 degrees.  Repetitive use resulted in no additional limitation of motion, weakness, fatigability, or discoordination in either knee.

In April 2008, the Veteran underwent went a right knee meniscectomy.  In November 2008, September 2009, and April 2010, physical examinations revealed pain over the right patella.  He reported right knee catching in September 2009 and April 2010.
	
At the August 2010 Board hearing, the Veteran testified that his knees felt like they were on fire due to pain.  He testified that he had surgery on both knees without improvement.

In May 2011, the Veteran was afforded a VA examination.  He reported pain located diffusely about the knees.  He used a cane to ambulate and reported being able to walk one to two blocks for fifteen minutes at a time.  He reported flare-ups daily, worse with sitting for long periods of time or walking.  He reported undergoing multiple knee surgeries.  On examination, he demonstrated bilateral knee flexion to 120 degrees and extension to 5 degrees.  Repetitive use resulted in no additional limitation of motion or pain in either knee.  The Veteran's medical records show he continued to report knee pain through July 2015.

In August 2015, the Veteran was afforded a VA examination.  He reported bilateral knee pain, but denied having flare-ups.  He reported that he could not walk without a cane and could only walk a short distance with a cane.  On examination, he had no instability or effusion in either knee.  He demonstrated right knee flexion to 90 degrees and extension to 3 degrees.  Left knee flexion and extension were not recorded.  He had evidence of pain with weight bearing in both knees.  The examiner indicated there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Repetitive use resulted in no functional loss, limitation of motion, pain, weakness, fatigability, or incoordination in either knee.  He retained normal 5/5 strength with no muscle atrophy.  The examiner indicated there was no history of recurrent effusion.  The examiner indicated that the Veteran had meniscal tears and had undergone surgery in both knees.  The examiner reported that the Veteran's right and left knee disabilities limited him to sedentary work and that he was unable to perform any work that involved standing, walking, climbing, bending, or twisting.

At the September 2015 Board hearing, the Veteran testified that he was in the process of obtaining new knee braces.  He reported experiencing locking and popping in his right knee.  He testified that he had undergone a total of three surgeries; two on his left knee and one on his right knee.

In May 2016, the Veteran was afforded a VA examination.  He reported he had difficulty driving and sitting for longer than one hour.  He reported that he was unable to squat, could walk six to eight blocks, and could stand for 30 minutes.  On examination, he demonstrated right knee flexion to 90 degrees and extension to 5 degrees and left knee flexion to 85 and extension to 0 degrees.  He had evidence of pain with weight bearing in both knees.  The examiner indicated there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Repetitive use resulted in no functional loss or limitation of motion in either knee.  He retained normal 5/5 strength with no muscle atrophy.  The examiner indicated there was no history of recurrent effusion.  The examiner indicated that the Veteran had meniscal tears and had undergone surgeries in 1979, 2008, 2010, and 2011.  The examiner found the Veteran's right and left knee disabilities limited him to sedentary work that did not involve prolonged standing, sitting, or walking.

In September 2016, the Veteran was afforded a VA examination.  He reported having daily flare-ups and stiffness.  He reported that his left knee locked intermittently a few times a week and both knees gave out daily.  He reported both knees swelled intermittently.  He reported that he could sit 30 minutes, stand 30 minutes, and walk less than one block.  On examination, he demonstrated right knee flexion to 90 degrees and extension to 5 degrees and left knee flexion to 85 and extension to 0 degrees.  He had evidence of pain with weight bearing in both knees.  The examiner indicated there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Repetitive use resulted in no functional loss, limitation of motion, weakness, fatigue, or discoordination in either knee.  He retained normal 5/5 strength with no muscle atrophy.  The examiner indicated that the Veteran had a bilateral meniscal condition.  The examiner indicated that the right meniscal condition resulted in frequent episodes of joint pain and joint effusion, but did not report any locking.  The examiner indicated that the left meniscal condition resulted in frequent episodes of joint "locking," joint pain, and joint effusion.  The examiner reported that the Veteran's right and left knee disabilities during a flare-up required him to get off of his feet until discomfort relieved and was unable to climb or squat.

The Board finds that the criteria to assign a rating in excess of 10 percent for either knee for limitation of flexion have not been met.  The Veteran demonstrated flexion, at worse, limited to 85 degrees, which exceeds the 30 degree limitation that is equivalent to a 20 percent rating.  As such, the Veteran is not found to meet the criteria for a 30 percent rating under Diagnostic Code 5260.  

Turning to limitation of extension, the Board finds that the criteria to assign a rating in excess of 10 percent for either knee for limitation of extension have not been met.  The Veteran consistently demonstrated extension, at worse, limited to 10 degrees, which exceeds the 15 degree limitation that is equivalent to a 30 percent rating.  As such, the Veteran is not found to meet the criteria for a 30 percent rating under Diagnostic Code 5261.  
 
Turning to meniscus conditions, the Veteran underwent a partial meniscectomy in January 2006 on his left knee which resulted in some improvement.  He reported experiencing intermittent swelling, locking, and giving way of the left knee with ambulation, although these symptoms were not seen on the right.

Accordingly, the Board finds that the criteria to assign a 20 percent rating for the left knee have been met.  At the September 2016 VA examination, the examiner indicated that the Veteran's left knee meniscus condition resulted in frequent episodes of joint "locking," joint pain, and joint effusion, which is equivalent to a 20 percent rating under Diagnostic Code 5258.

The criteria to assign a compensable rating under Diagnostic Codes 5258 or have not been met for the right knee.  While the September 2016 VA examiner indicated that the Veteran had frequent episodes of joint pain and joint effusion, the Veteran did not have frequent episodes of joint "locking."  Nevertheless, the Veteran has undergone a meniscus surgery on his right knee and from the September 2016 VA examination, it is clear that the meniscus remains symptomatic.  As such, the Veteran is found to meet the criteria for a 10 rating under Diagnostic Code 5259.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In addition, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the VA examiners all indicated the Veteran retained normal 5/5 strength in both knees.  On range of motion testing, repetitive use resulted in no additional limitation of motion, weakness, fatigability, discoordination, or functional impairment.  In addition, the Veteran nevertheless retained flexion and extension consistent with the 10 percent ratings assigned for limitation of flexion and extension.  Furthermore, the evidence simply does not support that the Veteran's right or left knee disabilities results in findings consistent with higher ratings.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained flexion and extension in excess of a 10 percent rating.  As such, there is no basis for a rating in excess of 20 percent under Diagnostic Codes 5260 or 5261.  To the extent that it is argued that the Veteran's range of motion is painful and therefore would merit a separate compensable rating under 38 C.F.R. § 4.59, that provision states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  However, here, the Veteran is currently assigned compensable ratings based on both limitation of flexion and extension for both knees.  As such, 38 C.F.R. § 4.59 does not mandate a separate rating.

To this end, the Veteran is assigned a 10 percent rating for his right and left knees under Diagnostic Codes 5260 and 5261 for limitation of flexion and extension.  The Veteran has demonstrated findings consistent with 20 percent rating under Diagnostic Code 5258 for a left knee meniscal condition and a 10 percent rating under Diagnostic Code 5259 for a right knee meniscal condition.  The Veteran has not demonstrated findings consistent with compensable ratings under Diagnostic Codes 5256, 5257, 5262, or 5263. 

As described above, the Veteran's claim is granted.




Lumbar Spine Disability

The Veteran filed a claim of entitlement to service connection for a lumbar spine disability in October 2006.  In May 2007, he was granted service connection and assigned a 10 percent rating effective October 26, 2006.  In an October 2007 rating decision, he was granted an increased rating of 20 percent effective October 26, 2006.  He was also granted temporary 100 percent ratings from January 22, 2009, through April 30, 2009, and February 11, 2014, through August 30, 2014, for convalescence due to lumbar spine surgery.  In an April 2016 rating decision, he was granted an increased rating for 40 percent effective September 1, 2014.  The Veteran asserts that he is entitled to higher ratings outside the periods of convalescence.

Under the current criteria, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has been diagnosed with IVDS.  At a March 2008 VA examination, he reported that he had not had any bed rest in the past year ordered by a physician.  The May 2011 VA examiner reported that the Veteran did not have IVDS, although the examiner noted that the Veteran reported having incapacitation daily with flare-ups of his lumbar spine.  Finally, the January 2015 VA examiner indicated that the Veteran did not have IVDS. Furthermore, the record does not show that the Veteran has been prescribed any bed rest to treat his lumbar spine disability during the course of his appeal, and there is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate and the Veteran's lumbar spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V. 

The Veteran's treatment records show complaints of low back pain and emergency room treatment, pain medications, and epidural steroid injections.  He reported experiencing constant pain standing at work and flare-ups that forced him to go home.

In April 2007, the Veteran was afforded a VA examination.  He reported ongoing back pain.  On examination, he had lumbar spine tenderness and back spasms.  He demonstrated forward flexion to 55 degrees, extension to 30 degrees, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, left rotation to 15 degrees, and right rotation to 25 degrees.  Repetitive testing resulted in additional limitation of forward flexion to 45 degrees.  The examiner reported that the Veteran's lumbar spine disability functionally limited him from bending, significant twisting, or significant lifting.  The Veteran's left lower extremity radiculopathy had resolved following an injection and the Veteran denied any bowel or bladder problems. 

In October 2007, the Veteran underwent a VA examination at which he denied any bowel or bladder problems.  The examiner diagnosed him with lumbar disc disease with left lower extremity radiculopathy. 

In November 2007, the Veteran began physical therapy for his lumbar spine.

In March 2008, the Veteran was afforded a VA examination.  He reported increased pain in his lumbar spine.  He also reported trouble bending, twisting, walking very far, and lifting over 30 pounds.  On examination, he had lumbar spine tenderness but no back spasms or weakness.  He demonstrated forward flexion to 45 degrees with pain starting at 20 degrees, extension to 10 degrees with pain, left and right lateral flexion to 15 degrees with pain, left rotation to 15 degrees with pain, and right rotation to 25 degrees with pain.  Repetitive testing resulted in an increase in pain, but no additional limitation of motion.

The Veteran underwent further epidural steroid injection therapy, but he continued to have lumbar spine pain.  In October 2008, he began to receive nerve root blocks.  In January 2009, he underwent lumbar spine surgery.

At the August 2010 Board hearing, the Veteran testified that he had undergone a surgical procedure on his back in January 2009.  He testified that he returned to work in April and resumed physical activity, but that he received injections every three to four months.  He testified that he received more than maximum number of injections in his spine because the surgical procedure was not effective. 

In May 2011, the Veteran was afforded a VA examination.  He reported continued low back pain that that injection therapy provided only temporary relief.  He also reported that his back brace only minimally helped.  He reported having daily flare-ups that were worse with walking or bending.  He reported having urinary leakage that was attributed to his back disability.  On examination, he had lumbar spine tenderness.  He demonstrated forward flexion to 50 degrees, extension to 15 degrees with pain, left and right lateral flexion to 15 degrees, and left and right rotation to 15 degrees.  Repetitive testing resulted in no additional pain or limitation of motion.

The Veteran continued to receive epidural injection therapy and physical therapy from May 2011 to August 2011.  In February 2014, the Veteran underwent additional lumbar spine surgery.

SSA records show that the Veteran was granted disability benefits for his lumbar spine disability effective February 2014.  The medical records submitted from the SSA consist of duplicative VA treatment records.  

In January 2015, the Veteran was afforded a VA examination.  He reported continued pain and limited mobility.  He also reported flare-up resulting in additional pain.  On examination, he had lumbar spine tenderness but no muscle spasms.  He demonstrated forward flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, left rotation to 10 degrees, and right rotation to 15 degrees.  The examiner indicated that the Veteran had pain on range of motion testing, but the pain did not result in any functional loss.  Repetitive testing did not cause any additional limitation of motion.  The examiner reported that the Veteran's lumbar spine disability functionally limited him from bending, significant twisting, or significant lifting.  The examiner indicated that there was no ankylosis.  The examiner reported that the Veteran's lumbar spine disability resulted in an inability to stand or ambulate for long periods of time and an inability to lift heavy weight.  When asked to assess whether the Veteran experienced any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes), the examiner stated that the Veteran did not.

At the September 2015 Board hearing, the Veteran testified that he was not undergoing physical therapy but he used a back brace and medication.  He testified that he had undergone three lumbar surgeries and had received numerous spinal injections.  He testified he was unable to lift more than 25 pounds and had problems with some activities with daily living such as mowing his lawn, weeding the grass, mopping the floor, and attending his daughter's sporting events.  He testified that his back brace strapped between his legs, which was problematic because he had trouble holding his bladder.  

As described, prior to February 11, 2014, the medical record does not demonstrate findings consistent with a higher 40 percent evaluation, as forward flexion consistently exceeded 30 degrees.  In addition, ankylosis of the spine was not shown.  As such, a rating in excess of 20 percent is not warranted.

While the Veteran reported experiencing pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, while the Veteran reported pain, he also reported he continued to work and only had some problems with activities of daily living.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, while the Veteran reported pain on range of motion, even considering pain, he was retained forward flexion in excess of 30 degrees prior to February 11, 2014, which would be required for a higher rating.  At the April 2007 VA examination, repetitive testing resulted in additional limitation of forward flexion to 45 degrees and was functionally limited the Veteran in bending, significant twisting, or significant lifting.  At the March 2008 VA examination, the Veteran reported pain with forward flexion at 20 degrees and repetitive testing resulted in an increase in pain but no additional limitation of motion.  At the May 2011 VA examination, repetitive testing resulted in no additional pain or limitation of motion.  As such, while the Veteran had pain at 20 degrees, he was not functionally limited to 30 degrees.

In this case, prior to February 11, 2014, while the Veteran reported increased pain, repetitive testing did not reveal a limitation consistent with a 40 percent rating.  Overall, the Veteran's treatment records do not demonstrate any additional functional limitations.  Such fails to support the assignment of a higher rating for this period. 

After September 1, 2014, the Veteran is in receipt of the maximum rating allowed based range of motion, 40 percent.  The only ratings available are a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for ankylosis of the entire spine.  There is no evidence of thoracolumbar spine ankylosis in this case.  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is no required.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

With regard to neurological manifestations, the regulations governing the evaluation of back claims provide that orthopedic and neurologic manifestations of a lumbar spine disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this regard, the Veteran reported at the May 17, 2011, VA examination, that he had urinary leakage.  Additionally, the Veteran testified that he had difficulty holding his bladder.  However, at a May 2016 VA examination, it was explained that the Veteran's urinary problems were the result of BPH and not his service connected back disability.  Consequently, a separate rating for bladder impairment as a neurological manifestation of the low back disability is not warranted.  

Accordingly, a rating in excess of 20 percent prior to February 11, 2014, and in excess of 40 percent from September 1, 2014 for a lumbar spine disability is not warranted.  As such, the claim is denied.

Left Lower Extremity Radiculopathy

The Veteran filed a claim of entitlement to service connection for a lumbar spine disability in October 2006.  In October 2007, he was granted service connection for left lower extremity radiculopathy and assigned a 20 percent rating effective October 26, 2006.  The Veteran asserts that he is entitled to a higher rating.

The Veteran's radiculopathy is rated under Diagnostic Code 8520, which evaluates paralysis of the sciatic nerve.  Under this Diagnostic Code, moderate incomplete paralysis of the affected nerve is rated 20 percent disabling, moderately severe incomplete paralysis of the affective nerve is rated 40 percent disabling, and severe incomplete paralysis with marked muscle atrophy is rated 60 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The words "mild," "moderate," "moderately severe," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Veteran's treatment records show that in December 2006, he reported radiating back pain into his left lower extremity.

In April 2007, the Veteran was afforded a VA examination.  He reported and episode of left lower extremity radiculopathy that resolved after receiving a steroid injection.  He was assessed with a history of left lower extremity pain.

In October 2007, the Veteran was afforded a VA examination.  He reported that his low back pain radiated into his left lower extremity all the way down to his foot.  He also reported that his left foot toes were numb most of the time, but worsened with radiating pain.  He reported that his left lower extremity felt useless and did not function well.  On examination, he did not demonstrate any weakness.  He had very slight decreased sensation in his left foot.  He was diagnosed with left lower extremity radiculopathy.

In March 2008, the Veteran was afforded a VA examination.  He reported that his low back pain radiated into his left lower extremity.

An October 2008 electromyography (EMG) performed showed evidence of probable left lower lumbar radiculopathy.  In November 2008, he reported chronic low back pain that radiated into his left lower extremity.

At the August 2010 Board hearing, the Veteran testified that his left leg continued to have problems.

In May 2011, the Veteran was afforded a VA examination.  He reported continued low back pain that radiated into his left lower extremity.   He was diagnosed with radiculopathy.

The Veteran was afforded a VA examination in January 2015.  He reported continued pain and limited mobility.  The examiner interviewed the Veteran and conducted a physical examination.  The Veteran had reduced 4/5 left leg strength with no muscle atrophy.  He had hypoactive left knee reflexes.  He had normal sensation but for his left foot toes.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

At the September 2015 Board hearing, the Veteran testified that he had continued low back pain that radiated down his left lower extremity and numbness in his toes.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 20 percent are also not met.  The evidence does not document moderately severe incomplete paralysis, which is required for a 40 percent rating under Diagnostic Code 8520.  As noted, the medical evidence of record shows that the Veteran has been diagnosed with left lower extremity radiculopathy.  He has consistently reported low back pain that radiated into his left lower extremity.  At the October 2007 VA examination, he reported his left toes were numb most of the time and that his left lower extremity felt useless and did not function well.  On examination, he had very slight decreased sensation in his left foot.  At the January 2015 VA examination, he had reduced left lower extremity strength, hypoactive left lower extremity reflexes, and decreased sensation in his left foot toes.  However, the examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran has been assigned a 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  However, as of the latest VA examination, the Veteran was not found to have even mild incomplete paralysis let alone moderately severe incomplete paralysis.  However, the Board will not disturb the 20 percent rating that has been assigned.

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

Accordingly, a schedular rating in excess of 20 percent for the Veteran's left lower extremity radiculopathy is denied.
ORDER

A rating in excess of 10 percent for right knee limitation of flexion and in excess of 10 percent for right knee limitation of extension prior to April 24, 2008, and from June 1, 2008, is denied.

A rating in excess of 10 percent for left knee limitation of flexion and in excess of 10 percent for left knee limitation of extension is denied.

A 20 percent rating for a left knee meniscal condition is granted, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent rating for a right knee meniscal condition is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 20 percent prior to February 10, 2014, and in excess of 40 percent from September 1, 2014, for a lumbar spine disability is denied.

An initial rating in excess of 20 percent for left lower extremity radiculopathy is denied.


____________________________		____________________________
      JOHN Z. JONES                                                   K.J. ALIBRANDO
         Veterans Law Judge                                  	           Veterans Law Judge
    Board of Veterans' Appeals                                    Board of Veterans' Appeals 


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


